Citation Nr: 0943374	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-12 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from September 1985 to 
October 1985 and from November 1990 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The Veteran's claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) was remanded by the Board in June 2007.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
him from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due 
to service-connected disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 

VCAA notice requirements apply to all five elements of a 
service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case a May 2004 letter advised the Veteran of the 
VCAA, including the types of evidence and/or information 
necessary to substantiate his claim and the relative duties 
upon himself and VA in developing his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In March 2006 the Veteran 
was sent a letter that advised him of the bases for assigning 
ratings and effective dates as required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While these letters were 
sent to the Veteran after the April 2004 rating decision 
which denied TDIU, the RO subsequently readjudicated the 
Veteran's claim by way of a supplemental statement of the 
case dated in July 2006.  Under these circumstances, any 
notice defect on the part of VA was cured and thus resulted 
in no prejudice to the Veteran.  See Pelegrini.

Next, VA has a duty to assist the Veteran in the development 
of his claim.  The Veteran's VA medical records have been 
obtained, he has been provided VA medical examinations, and 
VA medical opinions have been obtained.  The Veteran's 
vocational rehabilitation folder has also been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

In November 2003, the Veteran submitted his claim for TDIU.  
He indicated on his claims form that he last worked in April 
2003, and that he had completed one year of college. 

The Veteran has a 70 percent rating in effect for an anxiety 
disorder without agoraphobia and adjustment order with 
depressed mood.  He also has a 10 percent rating for 
tinnitus, a 0 percent rating for bilateral pterygiums, and a 
0 percent rating for left ear hearing loss.  The combined 
rating for the service-connected disabilities is 70 percent.

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to two or 
more service-connected disabilities provided that there is 
one disability rated at 40 percent or more, with additional 
disability to bring the combined service-connected disability 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Since the Veteran has a service-connected disability 
rated at 70 percent, and a total combined rating of 70 
percent, the Veteran meets the minimum schedular criteria for 
a total rating based on unemployability.

The Veteran reported on his November 2003 claim for TDIU that 
he had previously worked as a long distance telephone 
operator, as a truck driver, and until April 2003 as a clerk 
for the United States Post Office (USPS).  In April 2005 the 
USPS confirmed that the Veteran had worked there from October 
2000 to April 2003 and noted that the reason the Veteran was 
terminated was because he resigned.  

The VA vocational rehabilitation records reveal that the 
Veteran completed 10 credits of college in 2004 with a GPA of 
3.0.  Vocational rehabilitation notes dated in April 2005 
state that the Veteran had been unable to maintain employment 
at several different work sites and a VA employment 
contractor opined that the Veteran had not demonstrated the 
ability to adjust to the world of work.  The Board notes that 
a VA vocational rehabilitation employee spoke with the 
Veteran and examined the Veteran's vocational rehabilitation 
folder in August 2005.  He reported that the Veteran stated 
that he felt too young to never work again.  The VA employee 
disagreed with the April 2005 opinion of the employment 
contractor.  He stated that he understood why the Veteran was 
frustrated and non-cooperative when VA continued to try to 
place him into unskilled, low level jobs, when the Veteran 
wanted to go to school. 

On VA psychiatric examination in May 2003 the Veteran was 
currently unemployed but was planning to get a job as a 
locksmith.  A September 2003 VA outpatient record reveals 
that the Veteran had recently quit his job as a truck driver 
and that he was planning on going back to school.  In 
February 2004 it was noted that the Veteran was going to 
school full time.  In June 2006 the Veteran stated that he 
quit his job three weeks previously because they were loading 
the trucks improperly and he thought it was unsafe.  A 
November 2006 outpatient record notes that the Veteran had 
been self-employed doing house remodeling and had recently 
injured his shoulder and he was now facing surgery.  In March 
2007 it was noted that the Veteran had just had an accident 
at work in which he severely injured his index finger.

On VA eye examination in November 2007 it was noted that the 
Veteran's service-connected eye disability had no general 
occupational effects and no significant effects on usual 
daily activities.  The Veteran reported to a VA psychiatric 
examiner in September 2008 that he had been working as a 
truck driver for the past year and that he was doing okay.  
The examiner was of the opinion that the Veteran was not 
precluded from obtaining or maintaining any substantially 
gainful employment.  A March 2009 VA outpatient record notes 
that the Veteran worked as a truck driver but was on medical 
leave for surgery for a right should injury and for an 
acoustical neuroma.  A June 2009 record notes that the 
Veteran asked for medical clearance to return to work as a 
truck driver, and that the clearance was given.

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Thus, the issue is 
whether the Veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training and previous 
work experience, but not to him age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2004).

Although the Veteran asserts that he cannot engage in 
substantially gainful employment due to his service-connected 
disabilities, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The record does show that in April 2005 an 
employment contractor seemed to be of the opinion that the 
Veteran was unemployable.  After, however, both meeting with 
the Veteran and examining the Veteran's vocational records, a 
VA vocational rehabilitation counselor disagreed with the 
employment contractor's opinion, pointing out that the 
Veteran had been placed in inappropriate unskilled jobs, when 
the Veteran wanted educational training.  

The Board recognizes that the Veteran has significant 
service-connected disability, and that he has lost or quit 
several jobs during the time period under consideration; 
however his service-connected disabilities do not prevent him 
from engaging in all substantially gainful employment.  None 
of the many VA medical records in the claims file indicate 
that the Veteran is unemployable due to his service-connected 
disabilities.  The Board notes that the VA outpatient records 
show that the Veteran is often employed and that the 
September 2008 VA examiner opined that the Veteran is 
employable.  Recent periods of unemployment have been 
attributed to non service-connected medical disabilities such 
as a shoulder injury.  Furthermore, the most recent VA 
medical records indicate that the Veteran's wants to work and 
that he had been medically cleared to go back to work.  The 
Board finds that the preponderance of the evidence reveals 
that the Veteran's service-connected disabilities do not 
prevent the Veteran from engaging in any kind of gainful 
employment for which he would be qualified.  Accordingly, a 
total rating based on individual unemployability is not 
warranted. 


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


